CONTINUATION SHEET

Continuation of Box 3(a):
	The after final amendment filed September 3, 2021, raises new issues that would require further consideration and search since it amends independent claim 1 to require modifying the diet of the individual to comprise a maximal amount of carbohydrates or a maximal amount of carbohydrates and proteins, such that the amounts of one or more fatty acids are maintained in the individual within the optimal range, which is different from modifying the diet of the individual to comprise an appropriate carbohydrates or appropriate carbohydrates and proteins as recited in pending claim 1.  Additionally, the after final amendment of claims 10-12 changes the ranges of the concentration of ketones which are used to define establishing nutritional ketosis, and thus would require further consideration.  The after final amendment of claims 10-12 require an upper limit of about 3.5 mM and about 2.0 mM, respectively, which are distinct from the upper limit (about 4 mM) of parent claim 1.  The lower limit of about 1.0 mM of the after final amendment of claim 11 is greater than the lower limit of about 0.75 mM of pending claim 11, and thus would require further consideration.  Though the after final amendment of claim 12 has an upper limit previously considered (in claim 9), it has a different lower limit in combination with that upper limit which would require further consideration .

Continuation of Box 12:
Applicant's arguments filed September 3, 2021, have been fully considered but they are not persuasive. Since the after final amendment has not been entered, then the rejection under 35 U.S.C. 112(d) must be maintained.  Regarding the rejections under 35 U.S.C. 103, Applicant .
Further still, Applicant’s arguments at page 8, last paragraph through page 10, third paragraph (asserting that Dashti does not cure the deficiencies of the cited references argued at pages 8-9) of the Remarks filed September 3, 2021, assume entry of the after final amendment.  Since the arguments are directed to the non-entered claims and not the pending claims, then they cannot be considered. 

No claims are allowed.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651 

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651